DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macguire (U.S. Patent 9246148).
Regarding claims 1, 4 and 5, Macguire discloses a battery assembly for an electrified vehicle comprising an enclosure that can house one or more battery cells, and a service panel as part of the enclosure, wherein the service panel comprises a removable portion (ductile portion and center body) (Col. 3, Lines 18-23, 50-56; Col. 4, Lines 11-19).  Macquire shows in Figs. 4A-4C that the enclosure comprises a bracket-like portion (Fig. 4C) that surrounds the removable portion.

Regarding claim 7, Macguire states that the tear away service panel comprises a ductile portion that is removable from the wall to expose an access opening (Col. 3, Line 64-Col. 4, Line 5).
As to claim 8, Macguire discloses that the ductile portion has a tear strip (Col. 4, Lines 11-13).
Regarding claim 9, Macguire teaches that the tear strip is defined by a first groove and a second groove that are molded into the service panel or the cover of the battery assembly (Col. 4, Lines 13-16).
As to claim 10, Macguire states that the tear strip can comprise a pull tab (Col. 4, Lines 33-34).
Regarding claim 11, Macguire shows in Fig. 3 that the ductile portion includes a groove 82 and a panel body 84 bounded by the groove.
As to claim 12, Macguire discloses that the center body is removed with the tear strip (Col. 4, Lines 43-47).  Thus, the center body is removed with the pull tab of the tear strip.
Regarding claim 13, Macguire shows in Fig. 4C that the bracket-like structure includes a groove in the outer surface.
As to claim 15, Macguire teaches that the bracket-like structure is configured to accept a replacement service panel after removal of the tear away service panel (Col. 4, Lines 48-58).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguire (U.S. Patent 9246148).
The teachings of Macguire have been discussed in paragraph 4 above.
Macguire fails to specifically teach that the bracket-like structure is made of a polymer-based material that is different from a polymer-based material of the enclosure assembly, that the tear away service panel is made of a polymer-based material that is different from a polymer-based material of the bracket, and that the material of the bracket has a greater rigidity than the material of the tear away service panel.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the bracket could be made from a different polymer from the enclosure of tear away service panel because Macguire teaches that the cover can be made of multiple materials, which is chosen from a list that includes different types of thermoplastics.  It also would have been obvious to one of ordinary skill in the art that the material of the bracket would have a greater rigidity than the material of the tear away portion because the bracket needs to stay in place when the tear away portion is pulled away and the tear away portion needs to be less rigid in order for it to separate from the cover.
Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macguire (U.S. Patent 9246148) in view of Morgenegg (U.S. Patent Publication 2007/0022682).
The teachings of Macguire have been discussed in paragraph 4 above.
Macguire fails to disclose that the bracket includes a plurality of retention features that protrude laterally outwardly from an outer perimeter of an outer surface of the bracket, and that the bracket includes one of a flange or a flexible clip and the replacement service panel includes the other of the flange or the flexible clip for clipping the replacement service panel to the bracket.
Morgenegg discloses a panel fastener system for fastening a panel onto a subframe including a clip attached to the subframe, which has a portion that extends outward laterally in both directions, and a panel perimeter frame member having a flange that has the opposite shape of the clip, wherein the panel perimeter frame member attaches to the clip to fasten the panel to the subframe (Paragraphs 0055-0058 and Figs.7-9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the enclosure perimeter of the opening of Macguire could include the clip structure of Morgenegg and that the replacement service panel could include the opposite shaped structure because Morgenegg teaches that this attachment system allows for easy attachment of a panel and it keeps moisture out of the area enclosed by the panel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722